                 Case 1:20-cr-00466-AT-AJB Document 35 Filed 12/22/20 Page 1 of 2
~A0 98A     (12/03) Includes violations of Conditions of Release as well as non-appearance as grounds for forfeiture                    PIlPfllP~r1PFPJrflhjRT
                                                                                                                                           IJ.S.ELC. Atlanta
                                                                                                                                                    -

                                         UNITED STATES DISTRICT COURT
                       NORTHERN                                         District of                                    GEORGIA             DEC 222020
                                                                                                                                    JAMES N. HATTEN, Clerk
          UNITED STATES OF AMERICA                                                                                                By:             Deputy Clerk
                     V.
                                                                                   APPEARANCE AND COMPLIANCE BOND
           RICHARD HUNSINGER

                        Defendant
                                                                                   Case                   1 :20-cr-466-AT

        Non-sure        the undersigned defendant acknowledge that I and my
                             ,                                                                            -   . -


          ure : We, the undersigned, jointly and severally acknowledge that we and our.
personal representatives, jointly and severally, are bound to pay to the United States of America the sum of
$ 50.00000                                   and there has been deposited in the Registry of the Court the sum of
                                                       ,



$ ___________________________________
   10.00000                                in cash or _____________________________________ (describe other security.)
          The conditions of this bond are that the defendant,                     RICHARD HUNSINGER
                                                                                                                       (Name)
is to (I) appear before this court and at such other places as the defendant may be required to appear, in accordance with any
and all orders and directions relating to the defendant’s appearance in this case, including appearance for violation of a
condition of defendant’s release as may be ordered or notified by this court or any other United States District Court to which
the defendant may be held to answer or the cause transferred; (2) comply with all conditions of release imposed by the court,
and (3) abide by any judgment entered in such matter by surrendering to serve any sentence imposed and obeying any order
or direction in connection with such judgment.

        It is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which shall
continue until such time as the undersigned are exonerated.

         If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions, payment of the
amount of this bond shall be due forthwith. Forfeiture of this bond for any breach of its conditions may be declared by any
United States District Court having cognizance of the above entitled matter at the time of such breach and if the bond is
forfeited and if the forfeiture is not set aside or remitted, judgment, may be entered upon motion in such United States
District Court against each debtor jointly and severally for the amount above stated, together with interest and costs, and
execution may be issued and payment secured as provided by the Federal Rules of Criminal Procedure and any other laws
of the United States.

          This bond is signed on 12/22/2020                                       at   75 Ted Turner Drive S.W. Atlanta, GA 30303
                                                                                                                          Place

                                                                            Address
                                                                                            CITY, STATE, AND ZIP CODE ONLY
Su                                                                        Address
ROBERT H           S             ,   U    TYF          I0KBO            DEPOSIT


Signed and acknowledged bef.re me on                             12/22/2020
                                                                                           Date

                                                                                                        aLi
                                                                                                        0”                Judge/Clerk
          Approved


                   /
                                                    Officer
Case 1:20-cr-00466-AT-AJB Document 35 Filed 12/22/20 Page 2 of 2
     NOTES
                      CS                  DATE    12I22-13&.ONO. 088653
                RECEIVED FROM~9.S)?2€51    4-i vic~ via tr
                ADDRESS                               (1
                                                              $     iO,con.a~
                FOR       hoi’.rJ   1.o—c-f- Qtoio—xrr


                                                 BY
                                                                  2001 I~FOW1 81816
